UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Karyopharm Therapeutics Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 48576U106 (CUSIP Number) Simon Prisk, Esq. 150 East 58th Street, 22nd Floor New York, NY 10155 (212) 355-3333 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) 2/14/14 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ¨Rule 13d-1(c) xRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.48576U106 13G Page 2 of10 pages 1. NAMES OF REPORTING PERSONS Chione Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION CYPRUS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 34.5% TYPE OF REPORTING PERSON (see instructions) CO CUSIP No.48576U106 13G Page3 of10 pages 1. NAMES OF REPORTING PERSONS Marcin Czernik I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION POLAND NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)x PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 34.5% TYPE OF REPORTING PERSON (see instructions) IN, HC CUSIP No.48576U106 13G Page4 of10 pages 1. NAMES OF REPORTING PERSONS Andreas Hadjimichael I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION CYPRUS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)x PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 34.5% TYPE OF REPORTING PERSON (see instructions) IN, HC CUSIP No.48576U106 13G Page5 of10 pages 1. NAMES OF REPORTING PERSONS Amalia Hadjimichael I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION CYPRUS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)x PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 34.5% TYPE OF REPORTING PERSON (see instructions) IN, HC CUSIP No.48576U106 13G Page6 of10 pages 1. NAMES OF REPORTING PERSONS Wiaczeslaw Smolokowski I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION CYPRUS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 34.5% TYPE OF REPORTING PERSON (see instructions) IN, HC CUSIP No. 48576U106 13G Page 7 of10 pages Item 1. (a) Karyopharm Therapeutics Inc. (b) Address of Issuer’s Principal Executive Offices 2 Mercer Road Natick, MA 01760 Item 2. (a) Name of Person Filing This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): (i) Chione Ltd. (“Chione”) (ii) Marcin Czernik (iii) Andreas Hadjimichael (iv)Amalia Hadjimichael (v) Wiaczeslaw Smolokowski (b) Address of the Principal Office or, if none, residence (i) The principal office of each of the Reporting Persons (other than Mr. Smolokowski) is Simou Menardou 8, Ria Court 8, Office 101, 6015 Larnaca, Cyprus. (ii) The residence address of Mr. Smolokowski is Chalet Lenotchka, Chemin des Marais 1, Chesieres, Switzerland. (c) Citizenship (i) Chione is a Cyprus corporation. (ii)Mr. Hadjimichael and Ms. Hadjimichael are citizens of the Republic of Cyprus. (iii) Messrs. Czernik and Smolokowski are citizens of the Republic of Poland. (d) Title of Class of Securities Common Stock (e) CUSIP Number 48576U106 CUSIP No. 048576U106 13G Page8 of10 pages Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:10,258,079shares. These shares of Common Stock are owned directly by Chione. Chione's directors, Marcin Czernik, Andreas Hadjimichael and Amalia Hadjimichael, and its sole stockholder, Wiaczeslaw Smolokowski, may be deemed to share voting and investment power and beneficial ownership of such shares of Common Stock. Each of such directors and stockholder disclaims such voting and investment power and beneficial ownership.The number of shares listed on the cover pages of this Schedule 13G pertaining to Chione’s directors includes the shares of Common Stock owned directly by Chione, but does not include 3,193,473shares of Common Stock (representing 10.7% of the outstanding Common Stock) owned directly by Plio Ltd., which has the same directors and as to which each of such directors may be deemed to share voting and investment power and beneficial ownership.Each of such directors disclaims such voting and investment power and beneficial ownership. (b) Percent of class:34.5%.See item 4(a) above. (c) Number of shares as to which the person has: Chione (i) Sole power to vote or to direct the vote0. (ii) Shared power to vote or to direct the vote10,258,079. (iii) Sole power to dispose or to direct the disposition of0 (iv) Shared power to dispose or to direct the disposition of10,258,079 Mr. Czernik (i) Sole power to vote or to direct the vote0. (ii) Shared power to vote or to direct the vote10,258,079. (iii) Sole power to dispose or to direct the disposition of0 (iv) Shared power to dispose or to direct the disposition of10,258,079 Mr. Hadjimichael (i) Sole power to vote or to direct the vote0. (ii) Shared power to vote or to direct the vote10,258,079. (iii) Sole power to dispose or to direct the disposition of0 (iv) Shared power to dispose or to direct the disposition of10,258,079 CUSIP No. 048576U106 13G Page9 of10 pages Ms. Hadjmichael (i) Sole power to vote or to direct the vote0. (ii) Shared power to vote or to direct the vote10,258,079. (iii) Sole power to dispose or to direct the disposition of0 (iv) Shared power to dispose or to direct the disposition of10,258,079 Mr. Smolokowski (i) Sole power to vote or to direct the vote0. (ii) Shared power to vote or to direct the vote10,258,079. (iii) Sole power to dispose or to direct the disposition of0 (iv)Shared power to dispose or to direct the disposition of10,258,079 See item 4(a) above. Item 5.Ownership of Five Percent or Less of a Class. Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certification. Not applicable. CUSIP No. 048576U106 13G Page10 of10 pages After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 18, 2014 Date Chione Limited, by /s/ Simon Prisk, as attorney-in-fact Marcin Czernik, by /s/ Simon Prisk, as attorney-in-fact Andreas Hadjimichael, by /s/ Simon Prisk, as attorney-in-fact Amalia Hadjimichael, by /s/ Simon Prisk, as attorney-in-fact Wiaczeslaw Smolokowski, by /s/ Simon Prisk, as attorney-in-fact Exhibit Index Exhibit 24.1 - Power of Attorney, dated February 12, 2014, made by Marcin Czernik and Chione Limited in favor of Simon Prisk Exhibit 24.2 - Power of Attorney, dated February 12, 2014, made by Andreas Hadjimichael and Chione Limited in favor of Simon Prisk Exhibit 24.3 - Power of Attorney, dated February 12, 2014, made by Amalia Hadjimichael and Chione Limited in favor of Simon Prisk Exhibit 24.4 - Power of Attorney, dated February 12, 2014, made by Wiaczeslaw Smolokowskiin favor of Simon Prisk Exhibit 99.1 - Joint Filing Agreement, dated February 18, 2014, among the Reporting Persons
